Mr. Ramie H. Griffin                   Opinion~No.WW-737
CFimin&District Attorney
Beaumont,Texas                         Re: Whether a sheriffreceiving
                                           notificatioobyletterfrom
                                           anotherlaw enforcementof-
                                           ficer that there is a warrant
                                           outstandingfor a certain
                                           person,has ~authority to ar-
                                           rest said person,beforehe
                                           receivesthe outstandingwar-
                                           rant or before it is .trahs-
                                           mittedto him by telegramas
                                           providedin ArtideS 225, 227,
Dear Mr. Griffin:                          228, and 229, C.C.P.

          You ask the followingquestion:

               "If the Sheriffof Jefferson,Countyreceives
         notificationby letter from the Sheriffof another
         County,or any other law enforcementagency,in
          anotherCounty,in the State of Texas, that there
          is a warrantoutstandingfor a certainperson (giv-
          ing the warrantnumber,,and description.ofthe of-
         ,fense),,does the Sheriffof JeffersonCounty have
         authorityto.arrestthe person describedin such
         notice,beforehe receivesthe outstandingwarrant
          or before the warrant is transmittedto him by
         telegraph~asprovidedin Articles 225, 227, 228
          and 229, c.c.P.V

          There are two types of arrests,arrest under a warrantand,&-
rest withouta warrant. Your questionand this opinionare only concerned
with an attemptedarrest under a warrant.

          Article 243, Texas Code of CriminalProcedurereads as follows:

               '3 executinga warrant of arrest,it shall al-
          ways be made knownto the accusedunder what author-
          ity the arrest is made; and, if requested,the warrant
          shall be exhibitedto him. O.C. 231 (Emphasisadded)

          The Court of CriminalAppeals,in Cartesv. State, 161 S.W.2d 495,
498 (19421, said of this provision:
Mr. RainieH. Griffin,Page 2. (WW-737)



              "It occursto us ,thatwhere the evidencefails
         to show that this provisionof said articlewas
         compliedwith, the presumptionobtaihsthat the ar-
         rest was illegal;. . .'

          Unless the arrestingofficer,canproduceevidencethat he com-
plied with Article 243, the arrest~~111be presumedillegal. The officer
must have awarrant with him at the time he mkes the arrest. Mere noti-
fication,thata warrantsexistsis not sufficientas the arrestingofficer
cannotthen meet the requirementsof Art. 243, Texas Code of Criminal
Procedure.

                                 SUMMARY

              A sheriffreceivingnotificatiohbyletter
              from anotherlaw enforcementofficerthat
              there is a warrant outstand.ing
                                            for a cer-
              tain person,has no authorityto arrest
              said personunder that warrantbefore he
              receivesthe outstandingwarrantor before
              it is transmittedto him by telegramas
              providedin Articles225, 227, 228,and 229,
              C.C.P.

                                           Yours very truly,

                                           WILL WIISON
                                           .AttorneyGeneralof Texas




                                               Cecil Cammack,Jr.
                                               Assistant
CC:aw

APPROVED:

OPINIONCOMMlTl'ER:

Riley Eugene Fletcher,Chairman

Marvin Brown
CharlesD. Cabsniss
Iola.Wilcox
RobertWalls

RRVIRWEDFORTREAlTORNEX GENERAL
BY:
     W.V. Geppert